Name: Commission Regulation (EEC) No 1943/92 of 14 July 1992 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/24 Official Journal of the European Communities 15. 7. 92 COMMISSION REGULATION (EEC) No 1943/92 of 14 July 1992 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 81 6/92 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 1 528/92 (3), as amended by Regulation (EEC) No 1691 /92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1528/92 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13. (2) OJ No L 86, 1 . 4. 1992, p. 83. 0 OJ No L 160, 13. 6. 1992, p. 14. (4) OJ No L 176, 30. 6. 1992, p. 43. 15. 7. 92 Official Journal of the European Communities No L 196/25 ANNEX to the Commission Regulation of 14 July 1992 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note (*) Import levy 0401 10 10 15,58 0401 10 90 14,37 0401 20 1 1 21,78 0401 20 19 20,57 0401 20 91 27,27 0401 20 99 26,06 0401 30 1 1 70,80 0401 30 19 69,59 0401 30 31 137,07 0401 30 39 135,86 0401 30 91 230,95 0401 30 99 229,74 0402 10 11 (4) 104,51 0402 10 19 00 97,26 0402 10 91 00 0,9726 / kg + 29,11 0402 10 99 00 0,9726 / kg + 21,86 0402 21 1 1 0 179,29 0402 21 17 0 172,04 0402 21 19 00 172,04 0402 21 91 00 214,10 0402 21 99 00 206,85 0402 29 1 1 000 1,7204 / kg + 29,11 0402 29 15 00 1,7204 / kg + 29,11 0402 29 19 00 1,7204 / kg + 21,86 0402 29 91 00 2,0685 / kg + 29,11 0402 29 99 00 2,0685/ kg + 21,86 0402 91 11 0 30,28 0402 91 19 0 30,28 0402 91 31 0 37,85 0402 91 39 0 37,85 0402 91 51 0 137,07 0402 91 59 0 135,86 0402 91 91 0 230,95 0402 91 99 0 229,74 0402 99 1 1 0 49,85 0402 99 19 0 49,85 0402 99 31 00 1,3344 / kg + 25,49 0402 99 39 00 1,3344 / kg + 24,28 0402 99 91 00 2,2732 / kg + 25,49 0402 99 99 00 2,2732 / kg + 24,28 0403 10 02 104,51 0403 10 04 179,29 15. 7. 92No L 196/26 Official Journal of the European Communities (ECU/100 kg net weight, unless otherwise indicated) CN code NoteO Import levy 0403 10 06 214,10 0403 10 12 0 0,9726 / kg + 29,11 0403 10 14 0 1,7204 / kg + 29,11 0403 10 16 0 2,0685 / kg + 29,11 0403 10 22 24,19 0403 10 24 29,68 0403 10 26 73,21 0403 10 32 0 0,1815 / kg + 27,90 0403 10 34 0 0,2364 / kg + 27,90 0403 10 36 0 0,671 7 / kg + 27,90 0403 90 11 l 104,51 0403 90 13 179,29 0403 90 19 214,10 0403 90 31 0 0,9726 / kg + 29,11 0403 90 33 (') 1,7204 / kg + 29,11 0403 90 39 0 2,0685 / kg + 29,11 0403 90 51 24,19 0403 90 53 29,68 0403 90 59 l 73,21 0403 90 61 0 0,1815 / kg + 27,90 0403 90 63 0 0,2364 / kg + 27,90 0403 90 69 0 0,671 7 / kg + 27,90 0404 10 11*11 l 18,96 0404 10 11 * 14 179,29 0404 10 11 * 17 214,10 040410 11 * 21 104,51 0404 10 11 * 24 179,29 0404 10 11 * 27 214,10 0404 10 19 * 11 (') 0,1 896 / kg + 21,86 0404 10 19 * 14 0 1,7204 / kg + 29,11 0404 10 19 * 17 0 2,0685 / kg + 29,11 0404 10 19 * 21 (') 0,9726 / kg + 29,11 0404 10 19 * 24 0 1,7204 / kg + 29,11 0404 10 19 * 27 (') 2,0685 / kg + 29,11 040410 91 * 11 O 0,1 896 / kg 0404 10 91 * 14 O 1,7204 / kg + 6,04 0404 10 91 * 17 (2) 2,0685 / kg + 6,04 0404 10 91 * 21 (2) 0,9726 / kg + 6,04 0404 10 91 * 24 0 1,7204 / kg + 6,04 0404 10 91 * 27 0 2,0685 / kg + 6,04 0404 10 99 * 11 (2) 0,1 896 / kg + 21,86 0404 10 99 * 14 (2) 1,7204 / kg + 27,90 0404 10 99*17 O 2,0685 / kg + 27,90 0404 10 99 * 21 (2) 0,9726/ kg + 27,90 0404 10 99 * 24 (2) 1,7204 / kg + 27,90 0404 10 99 * 27 (2) 2,0685 / kg + 27,90 0404 90 11 104,51 0404 90 13 179,29 0404 90 19 214,10 0404 90 31 I 104,51 0404 90 33 179,29 0404 90 39 214,10 0404 90 51 0 0,9726 / kg + 29,11 0404 90 53 00 1,7204 / kg + 29,11 0404 90 59 0 2,0685/ kg + 29,11 0404 90 91 0 0,9726 / kg + 29,11 0404 90 93 00 1,7204 / kg + 29,11 0404 90 99 0 2,0685/ kg + 29,11 15. 7. 92 Official Journal of the European Communities No L 196/27 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Is) Import levy 0405 00 10 0 237,93 0405 00 90 290,27 0406 10 20 00 238,68 0406 10 80 00 292,57 0406 20 10 000 409,57 0406 20 90 00 409,57 0406 30 10 000 186,70 0406 30 31 000 180,67 0406 30 39 000 186,70 0406 30 90 000 283,42 0406 40 00 000 148,14 0406 90 1 1 000 228,09 0406 90 13 000 172,10 0406 90 15 000 172,10 0406 90 17 000 172,10 0406 90 19 000 409,57 0406 90 21 000 228,09 0406 90 23 000 195,85 0406 90 25 000 195,85 0406 90 27 000 195,85 0406 90 29 000 195,85 0406 90 31 000 195,85 0406 90 33 00 195,85 0406 90 35 000 195,85 0406 90 37 000 195,85 0406 90 39 000 195,85 0406 90 50 000 195,85 0406 90 61 00 409,57 0406 90 63 00 409,57 0406 90 69 00 409,57 0406 90 73 00 195,85 0406 90 75 00 195,85 0406 90 77 00 195,85 0406 90 79 00 195,85 0406 90 81 00 195,85 0406 90 85 00 195,85 0406 90 89 000 195,85 0406 90 93 00 238,68 0406 90 99 00 292,57 1702 10 10 24,98 1702 10 90 24,98 2106 90 51 24,98 2309 10 15 75,37 2309 10 19 97,73 2309 10 39 92,15 2309 10 59 77,37 2309 10 70 97,73 2309 90 35 75,37 2309 90 39 97,73 2309 90 49 92,15 2309 90 59 77,37 2309 90 70 97,73 15. 7. 92No L 196/28 Official Journal of the European Communities (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 1 00 kg of product ; and (b) the other amount indicated . (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1 767/82 is issued are subject to the levies in Annex I to that Regulation . (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90. (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 584/92 have been presented, are subject to the levies set out in the Annex to that Regulation.